DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“one or more cooling inlets” and “one or more cooling outlets” of claims 6 and 20
“bounding box” of claims 7 and 12
“threaded portion” of claim 17
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 134, 112, 400, 430.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 142, 390, 395.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is not within the range of 50 to 150 words in length and contains the form and legal phraseology “comprising” and “comprises.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Page 2, line 14, “wind-powered includes” should be changed to “wind-powered generator includes”
Page 7, line 26, “outlet rotor 150” should be changed to “inlet rotor 150”
Page 7, lines 30 and 32, “inlet rotor 160” should be changed to “outlet rotor 160”
Page 10, line 22, “outlet 130” should be changed to “outlet 140”
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16, “the axis of symmetry and the inner diameter of the housing”, “between the outer diameter of the nacelle” and “the outer diameter of the nacelle at the inlet” should be changed to “an axis of symmetry and an inner diameter of the housing”, “between an outer diameter of the nacelle” and “an outer diameter of the nacelle at the inlet”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 12 recitation of “wherein the dimensions of a bounding box taken about the wind-powered generator range from about 55 cm to about 73 cm in length, and about 40 cm to 56 cm in height and width” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art as to what the bounding box comprises. The specification in paragraph 0077 only discloses, “each rotor is positioned within housing 110 without any portion extending beyond a bounding box taken about housing 110.” What is a bounding box in regards to the current invention?
For examining purposes the Examiner is interpreting the bounding box as the housing of the wind-powered generator.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation Inlet diameter ranges between 1.25 and 1.60, and the claim also recites preferably 1.43 which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claims 4, 15, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "adjustable voltage converter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 8,736,098), in view of Sammy (US 8,829,706).
Regarding claim 1, Choi discloses a wind-powered generator, comprising:
a housing (1 of Figures) defining an internal volume and having an inlet (5a of Figures), an outlet (5b of Figures), and a throat (middle portion of 1 of Figures), the inlet, outlet, and throat being coaxial about an axis of symmetry of the housing, 
wherein a portion of the internal volume between a leading edge of the housing and the throat is defined by revolution of a curve about the axis of symmetry, and the internal volume between the throat and a trailing edge of the outlet is defined by revolution of a substantially straight line about the axis of symmetry (see Figures);
a nacelle (5c of Figures; Col. 3:12-16) mounted within the internal volume, the nacelle comprising:
a first rotor (6a of Figures) mounted on a first end of the nacelle and positioned at least partially within the inlet, the first rotor comprising a first output shaft (2 of Figures) configured to output a first power output; and
a second rotor (6b of Figures) mounted on a second end of the nacelle opposite the first end;
wherein the first power output and the second power output are combined within an interior portion of the nacelle to provide a combined power output of the wind-powered generator (Col. 4:5-8).
Choi does not explicitly disclose the second rotor being positioned at least partially within the outlet and having a diameter less than the first rotor, wherein the second rotor comprises a second output shaft configured to output a second power output; and
wherein a nacelle ratio between an outer diameter of the nacelle at the inlet to an outer diameter of the nacelle at the outlet ranges from between about 1.60-1.70, and a housing ratio of an inner diameter of the housing at the inlet to an inner diameter of the housing at the outlet ranges from about 1.85-1.97.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a nacelle ratio between an outer diameter of the nacelle at the inlet to an outer diameter of the nacelle at the outlet ranges from between about 1.60-1.70, and a housing ratio of an inner diameter of the housing at the inlet to an inner diameter of the housing at the outlet ranges from about 1.85-1.97 in the system of Choi to achieve the Bernoulli tube effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Sammy discloses the second rotor (8.1 of Figure 1) being positioned at least partially within the outlet and having a diameter less than the first rotor (Col. 5:36-37; 8 of Figure 1), wherein the second rotor comprises a second output shaft configured to output a second power output (Col. 5:50-52; see Figure 1E).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the diameter of the first rotor larger than the diameter of the second rotor in the system of Choi, as taught by Sammy, to facilitate faster moving air through the cross section creating fast moving vortices – the venturi effect [Sammy: Col. 6:55-61].
Regarding claims 2, 3, 4, 7, Choi discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein a midpoint-inlet-housing ratio between the inner diameter of the housing at a midpoint of the housing along the axis of symmetry and the inner diameter of the housing at the inlet ranges between about 0.60 to 0.80 and a midpoint-outlet-housing ratio between the inner diameter of the housing at the midpoint of the housing and the inner diameter of the housing at the outlet ranges between about 1.30 to 1.40 (claim 2);
wherein a midpoint-inlet-nacelle ratio between the outer diameter of the nacelle at a midpoint of the nacelle along the axis of symmetry and the outer diameter of the nacelle at the inlet ranges between about 0.70 to 0.85 and a midpoint-outlet-nacelle ratio between the outer diameter of the nacelle at the midpoint of the nacelle and the outer diameter of the nacelle at the outlet ranges between about 1.20 to 1.35 (claim 3);
wherein a ratio of total length of the housing to the inlet diameter ranges between 1.25 and 1.60, preferably 1.43 (claim 4);
wherein the dimensions of a bounding box (1 of Figures) taken about the wind-powered generator range from about 55 cm to about 73 cm in length, and about 40 cm to 56 cm in height and width (claim 7).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have a midpoint-inlet-housing ratio between the inner diameter of the housing at a midpoint of the housing along the axis of symmetry and the inner diameter of the housing at the inlet ranges between about 0.60 to 0.80 and a midpoint-outlet-housing ratio between the inner diameter of the housing at the midpoint of the housing and the inner diameter of the housing at the outlet ranges between about 1.30 to 1.40 (claim 2);
a midpoint-inlet-nacelle ratio between the outer diameter of the nacelle at a midpoint of the nacelle along the axis of symmetry and the outer diameter of the nacelle at the inlet ranges between about 0.70 to 0.85 and a midpoint-outlet-nacelle ratio between the outer diameter of the nacelle at the midpoint of the nacelle and the outer diameter of the nacelle at the outlet ranges between about 1.20 to 1.35 (claim 3);
wherein a ratio of total length of the housing to the inlet diameter ranges between 1.25 and 1.60, preferably 1.43 (claim 4);
wherein the dimensions of a bounding box taken about the wind-powered generator range from about 55 cm to about 73 cm in length, and about 40 cm to 56 cm in height and width (claim 7),
in the system of Choi to achieve the Bernoulli tube effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 5, Choi discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of an external surface of the nacelle and an internal surface of the housing comprise a coating configured to reduce skin friction.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the external surface of the nacelle and an internal surface of the housing comprise a coating configured to reduce skin friction in the system of Choi for installation, maintenance, and operational purposes since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 6, Choi discloses wherein the nacelle (5c of Figures; Col. 3:12-16) comprises one or more cooling inlets (5a of Figures) positioned in proximity to the first rotor (6a of Figures), and one or more cooling outlets (5b of Figures) positioned in proximity to the second rotor (6b of Figures).
Regarding claim 8, Choi discloses two or more electrical generators (4a, 4b of Figures) operably connected to the output shaft to generate the combined output to produce electrical power (Col. 5:14-21).
Choi does not disclose two or more electrical generators (4a, 4b of Figures) operably connected to the first and second output shafts to generate the combined output to produce electrical power (Col. 5:14-21); and
a voltage converter configured to convert the electrical power to enable matching of an output voltage of the wind-powered generator to a voltage at an installation site.
Sammy discloses two or more electrical generators operably connected to the first and second output shafts to generate the combined output to produce electrical power (Col. 5:50-52; see Figure 1E); and
a voltage converter (27.1, 27.2 of Figures) configured to convert the electrical power to enable matching of an output voltage of the wind-powered generator to a voltage at an installation site.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have two or more generators connected to a first and second shaft to generate a combined output to produce electrical power and a voltage converter to match output voltage to an installation site in the system of Choi, as taught by Sammy, in order to increase generated electrical power.
Regarding claim 9, Choi discloses a method for using the wind-powered generator of claim 1 comprising:
mounting the wind-powered generator directly or indirectly on a building (Col. 4:62-67; see Figure 9); and
connecting the wind-powered generator to an electrical installation of the building (inherent).
Choi does not explicitly disclose adjusting an output voltage of the wind-powered generator.
Sammy discloses adjusting an output voltage of the wind-powered generator (via 27.1, 27.2 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to adjust the output voltage of the generators in the system of Choi, as taught by Sammy, to provide the required amount of electrical demand to a load.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10, 11, 15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Sammy (US 8,829,706).
Regarding claim 10, Sammy discloses a portable wind-powered generator, comprising:
a housing (1,2 of Figures) defining an internal volume, the housing comprising:
an inlet (see Figures) forming a first opening to the internal volume and positioned at a first end portion of the housing (see Figures); and
an outlet (see Figures) forming a second opening to the internal volume and positioned at a second end portion of the housing (see Figures);
a first rotor (8 of Figures) having a first rotor diameter enabling rotation within the first opening, and comprising a first mounting portion and a first output shaft (Col. 5:50-52; see Figure 1E);
a second rotor (8.1 of Figures) having a second rotor diameter less than the first rotor diameter (Col. 5:36-37; 8 of Figure 1) enabling rotation within the second opening, the second rotor comprising a second mounting portion (see Figures) and a second output shaft (Col. 5:50-52; see Figure 1E);
a hollow nacelle (see Figure 1E) comprising:
an inlet end (see Figures) configured to enable affixing of the first mounting portion to the nacelle;
an outlet end (see Figures) configured to enable affixing of the second mounting portion to the nacelle; and
at least two electrical generators (26.1, 26.2 of Figures) positioned within an internal portion of the nacelle, wherein the first output shaft is linked to a first of the at least two electrical generators and the second output shaft is linked to a second of the at least two electrical generators within the internal portion of the nacelle (Col. 5:50-52; see Figure 1E);
and a voltage converter (27.1, 27.2 of Figures) configured to receive electrical power from the at least two generators and convert a voltage of the electrical power to a determined voltage.
Regarding claim 11, Sammy discloses wherein the adjustable voltage converter (27.1, 27.2 of Figures) is positioned within the internal portion of the nacelle (see Figure 1E).
Regarding claim 15, Sammy discloses wherein the determined voltage matches the voltage of an electrical installation of a building on which the portable wind-powered generator is mounted, and wherein the voltage converter is preferably adjustable (via 27.1, 27.2 of Figures).
Regarding claim 18, Sammy discloses wherein the nacelle (see Figure 1E), the first rotor (8 of Figures), and the second rotor (8.1 of Figures) are housed entirely within the internal volume defined by the housing (see Figure 1E).
Regarding claim 20, Sammy discloses wherein the nacelle (see Figure 1E) comprises one or more cooling inlets (see Figure 1) positioned in proximity to the first rotor (8 of Figures), and one or more cooling outlets (see Figure 1) positioned in proximity to the second rotor (8.1 of Figures), the one or more cooling inlets being configured to direct a flow of air toward the generator (26.1, 26.2 of Figures), and optionally the voltage converter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sammy (US 8,829,706).
Regarding claims 12, 16, Sammy discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the dimensions of a bounding box taken about the wind-powered generator range from about 55 cm to about 73 cm in length, and about 40 cm to 56 cm in height and width (claim 12);
wherein a midpoint-inlet-housing ratio between the inner diameter of the housing at a midpoint of the housing along the axis of symmetry and the inner diameter of the housing at the inlet ranges between about 0.60 to 0.80 and a midpoint- outlet-housing ratio between the inner diameter of the housing at the midpoint of the housing and the inner diameter of the housing at the outlet ranges between about 1.30 to 1.40, and wherein a midpoint-inlet-nacelle ratio between the outer diameter of the nacelle at a midpoint of the nacelle along the axis of symmetry and the outer diameter of the nacelle at the inlet ranges between about 0.70 to 0.85 and a midpoint-outlet- nacelle ratio between the outer diameter of the nacelle at the midpoint of the nacelle and the outer diameter of the nacelle at the outlet ranges between about 1.20 to 1.35 (claim 16).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the dimensions of a bounding box taken about the wind-powered generator range from about 55 cm to about 73 cm in length, and about 40 cm to 56 cm in height and width; and
a midpoint-inlet-housing ratio between the inner diameter of the housing at a midpoint of the housing along the axis of symmetry and the inner diameter of the housing at the inlet ranges between about 0.60 to 0.80 and a midpoint- outlet-housing ratio between the inner diameter of the housing at the midpoint of the housing and the inner diameter of the housing at the outlet ranges between about 1.30 to 1.40, and wherein a midpoint-inlet-nacelle ratio between the outer diameter of the nacelle at a midpoint of the nacelle along the axis of symmetry and the outer diameter of the nacelle at the inlet ranges between about 0.70 to 0.85 and a midpoint-outlet- nacelle ratio between the outer diameter of the nacelle at the midpoint of the nacelle and the outer diameter of the nacelle at the outlet ranges between about 1.20 to 1.35, 
in the system of Choi to achieve a venturi effect since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 17, Sammy discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the inlet end of the nacelle (see Figure 1E) comprises a threaded portion enabling threading of the first mounting portion onto the nacelle.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the nacelle comprises a threaded portion to enable mounting on the nacelle. Applicant has not disclosed that a threaded portion provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with any mounting method because the result of mounting to the nacelle would be the same. 
Therefore, it would have been obvious to one of ordinary skill in this art to modify Sammy to obtain the invention as specified in claim 17.
Regarding claim 19, Sammy discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein at least one of an external surface of the nacelle and an internal surface of the housing comprise a coating configured to reduce skin friction.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the external surface of the nacelle and an internal surface of the housing comprise a coating configured to reduce skin friction in the system of Sammy for installation, maintenance, and operational purposes since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sammy (US 8,829,706), in view of Choi (US 8,736,098).
Regarding claims 13, 14, Sammy discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the housing is configured to be removably mounted to a building fixture (claim 13);
wherein the housing comprises a circumferential reinforcement configured to enable clamping of the housing within a mounting fixture (claim 14).
Choi discloses wherein the housing (1 of Figures) is configured to be removably mounted to a building fixture (Col. 4:62-67; see Figure 9) (claim 13);
wherein the housing (1 of Figures) comprises a circumferential reinforcement (12 of Figures) configured to enable clamping of the housing within a mounting fixture (8a,8b of Figures) (claim 14).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the housing of Sammy comprises a circumferential reinforcement and be removably mounted to a building fixture, as taught by Choi, to provide wind power generation systems in locations not being limited to places where strong wind is expected [Choi: Col. 1:51-57].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Friesth (US 2014/0159375) discloses a wind powered generator with a first and second rotor.
Rubak (US 2013/0266439) discloses a wind powered generator with a housing having an inlet and an outlet.
Sterling (US 2012/0175882) discloses a wind powered generator comprising a housing with a first diameter larger than the second diameter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832